Citation Nr: 1751332	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from January 1994 to December 1996, July 2005 to October 2006, and June 2008 to March 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the RO issued a rating decision granting service connection for urinary incontinence which had previously been on appeal after being denied by the RO's February 2011 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In her substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  She was notified of her hearing scheduled for March 2017 by letter in February 2017, but did not attend the hearing or subsequently request a new hearing.  Her hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The VA has a duty to make reasonable efforts to assist Veterans in securing evidence necessary to substantiate their claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The record indicates that the Veteran receives payments from the Social Security Administration (SSA).  However, there are no Social Security applications or medical records associated with an SSA claim in the record.  As such, any records from Social Security should be obtained as they may contain evidence necessary for the Veteran to substantiate her claim for service connection due to hearing loss.               
Accordingly, the case is REMANDED for the following action:

1.  Determine if the Veteran ever filed an application for SSA disability benefits and, if so, obtain all medical records associated with that claim to include an SSA disability determination letter.

2.  Obtain all updated treatment records from the VA and private sources, from 2014 to present to the extent possible.

If any identified records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, readjudicate the appeal.  If the service connection sought for bilateral hearing loss remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




